In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-21-00058-CV

                              SAMUEL SAN MIGUEL, APPELLANT

                                                    V.

  MARSHA MCLANE, MICHAEL SEARCY, RACHAEL KINGSTON, CHRIS SALINAS,
  JOHN COCHRAN, ADAM PIERCE, VICTORIA RODRIGUEZ, MICHAEL ARNIVEZ,
                   AND EVELYN LEMER, APPELLEES

                             On Appeal from the 154th District Court
                                     Lamb County, Texas
                 Trial Court No. DCV-20286-19, Honorable Felix Klein, Presiding

                                             July 26, 2022
                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER, and DOSS, JJ.


        The 435th District Court of Montgomery County, Texas, found Appellant Samuel

San Miguel, appearing here pro se and in forma pauperis, to be a sexually violent predator

according to Texas Health and Safety Code Chapter 841.1 By order of that court, he was



        1 See TEX. HEALTH & SAFETY CODE ANN. § 841.00-.153. In passing Chapter 841, the Texas

Legislature found that “a small but extremely dangerous group of sexually violent predators exists and that
those predators have a behavioral abnormality that is not amenable to traditional mental illness treatment
modalities and that makes the predators likely to engage in repeated predatory acts of sexual violence.”
committed for treatment and supervision coordinated by the Texas Civil Commitment

Office (TCCO) at a treatment facility located in Littlefield, Lamb County, Texas.


        During his in-facility treatment in Littlefield, San Miguel filed suit against Marsha

McLane,2 Michael Searcy, Rachel Kingston, and Cris Salinas, as well as John Cochran,

Adam Pierce, Victoria Rodriguez, Michael Arnivez, and Evelyn Lemer in the 154th District

Court of Lamb County. San Miguel alleged violations of law remediable under 42 U.S.C.

§ 1983, claiming his constitutional rights were violated due to the denial of his request for

a computer/word processor and printer, and more time to access the law library.3 San

Miguel’s petition notes he is housed in the Secure Management Unit of the facility. He

alleges “he remains to this day on protective management because he is in fear for his

safety[] and wellbeing from the TCCC staff.” His location in the Secure Management Unit

is purportedly one of the reasons cited by the Appellees for denying San Miguel access

to the equipment he desires.4


        San Miguel’s suit sought injunctive relief, compensatory damages, and punitive

damages for alleged violations of the Equal Protection and Due Process Clauses of the

United States Constitution. Appellees joined in a plea to the jurisdiction, contending


After completing periods of imprisonment for at least two counts of sexual crimes, San Miguel was civilly
committed for long-term supervision and treatment as a sexually violent predator.

          2 McLane is the TCCO executive director. The other defendants, according to San Miguel’s live

petition, are TCCO employees. San Miguel alleges each defendant is liable in his or her individual and
official capacities. For this opinion the appellees are designated in groups because the McLane appellees
are represented by the Office of the Attorney General while the Cochran appellees are represented by a
private law firm. Both groups filed an appellees’ brief.

         3 In another portion of his petition, San Miguel also complains his rights were violated when he was

prohibited from passing documents to another Texas Civil Commitment Center (TCCC) patient, alleging
the documents were necessary for obtaining legal advice.
        4 He complains he is treated “worse than the rest of the TCCC Population” and has been supplied
with “less property than a prison inmate is allowed.”

                                                     2
Chapter 841 requires that San Miguel bring his lawsuit in the committing court (the 435th

District Court), rather than the court in the county in which San Miguel is housed.

Following a brief non-evidentiary hearing the Lamb County district court agreed and

sustained the jurisdictional plea. It dismissed San Miguel’s suit without prejudice. This

appeal followed.


                                          Analysis


       Chapter 841 includes the jurisdictional provision that “The committing court retains

jurisdiction of the case with respect to a proceeding conducted under [Subchapter

E] . . . .” TEX. HEALTH & SAFETY CODE ANN. § 841.082(d) (emphasis added). Subchapter

E includes requests by the committed person for less restrictive housing and supervision.

See id. § 841.0834(b); Cupit v. Tex. Civil Commitment Office, No. 07-18-00228-CV, 2018

Tex. App. LEXIS 9384, at *3–4 (Tex. App.—Amarillo Nov. 16, 2018, no pet.) (mem. op.)

(cleaned up).      Because the essence of San Miguel’s underlying complaint is the

restrictiveness of his housing and supervision, we find that Chapter 841 would require

San Miguel to file a suit challenging such restrictions in the 435th District Court. Id.


       San Miguel filed his appellate brief on April 23, 2021, before the appellate record

was filed. By letter of April 28, we notified San Miguel of the brief’s deficiency and offered

the opportunity to file a corrected brief after the record was filed. The record was filed in

our Court on June 22, 2021.


       By letter to the parties of July 7, 2021, we pointed out additional deficiencies with

San Miguel’s brief; viz., the brief did not: (1) contain a statement of facts and argument

supported by appropriate citations to the appellate record, (2) concisely identify an issue


                                              3
for review, and (3) provide a clear argument with appropriate citations to legal authorities.

We offered San Miguel the opportunity to file a conforming brief by August 5, 2021 and

enclosed a copy of the record. Finally, we admonished San Miguel that failure to file a

conforming brief by the deadline would result in submission of his previous brief and a

potential finding that San Miguel waived appellate arguments. San Miguel offered no

response and filed no corrected brief. Accordingly, San Miguel’s April 23 brief was

deemed to be submitted. In their responsive briefs, Appellees argue San Miguel waived

any issue on appeal due to inadequate briefing.


       Pertinent to the present matter, an appellant’s brief must: “state concisely all issues

or points presented for review”; “state concisely and without argument the facts pertinent

to the issues or points presented . . . supported by record references”; and “contain a

clear and concise argument for the contentions made, with appropriate citations to

authorities and to the record.” TEX. R. APP. P. 38.1(f),(g),(i). We notified San Miguel of

these deficiencies, provided him a copy of the clerk’s record and reporter’s record, and

on peril of waiver for failure to comply allowed San Miguel an opportunity to file a

conforming brief. San Miguel nevertheless took no action to cure such deficiencies.

“Failure to brief, or to adequately brief, an issue by an appellant effects a waiver of that

issue on appeal.” Sunnyside Feedyard v. Metro. Life Ins. Co., 106 S.W.3d 169, 173 (Tex.

App.—Amarillo 2003, no pet.). “Failure to either cite authority or advance substantive

analysis waives the issue on appeal.” Id.


       However, this appeal does not end with a discussion of Chapter 841 or a finding

that San Miguel has waived error due to inadequate briefing. Mindful of our responsibility

to “review and evaluate pro se pleadings with liberality and patience, but otherwise apply

                                              4
the same standards applicable to pleadings drafted by lawyers,”5 we find that San Miguel

presented one non-waived argument: that his suit brought pursuant to 42 U.S.C. § 1983

preempted the Texas Health and Safety Code’s jurisdictional provisions. We therefore

examine San Miguel’s federal preemption argument.


       The Supremacy Clause preempts any state law that “contradicts or interferes with

an Act of Congress.” Hayfield Northern R.R. Co. v. Chicago & N.W. Transp. Co., 467

U.S. 622, 627, 104 S. Ct. 2610, 81 L. Ed. 2d 527 (1984); see also Rose v. Arkansas State

Police, 479 U.S. 1, 3–4, 107 S. Ct. 334, 93 L. Ed. 2d 183 (1986) (per curiam) (concluding

state worker’s compensation statute was preempted by Supremacy Clause when state

statute authorized conduct that Congress intended to prohibit). Federal preemption of

state law occurs where the two laws plainly contradict, and when “the incompatibility

between state and federal law is discernible only through inference.” Hayfield Northern

R.R. Co, 467 U.S. at 627. Absent express preemption, a court “must inquire more deeply

into the intention of Congress and the scope of the pertinent state legislation.” Id. at 628.

Even if Congress has not completely displaced state regulation, state law is preempted if

it actually conflicts with federal law, such as where “state law stands as an obstacle to the

accomplishment and execution of the full purposes and objectives of Congress.”

Schneidewind v. ANR Pipeline Co., 485 U.S. 293, 300, 108 S. Ct. 1145, 99 L. Ed. 2d 316

(1988).


       We therefore determine whether Chapter 841 is incompatible with federal law or

expressed Congressional objectives.              “State courts as well as federal courts have



       5   Corona v. Pilgrim’s Pride Corp., 245 S.W.3d 75, 78 n.3 (Tex. App.—Texarkana 2008, pet. denied).

                                                     5
jurisdiction over § 1983 cases.” Howlett v. Rose, 496 U.S. 356, 358, 110 S. Ct. 2430,

110 L. Ed. 2d 332 (1990); Heirs of Del Real v. Eason, 374 S.W.3d 483, 485 n.1 (Tex.

App.—Eastland 2012, no pet.) (same). As the United States Supreme Court observed in

Howlett:


            When a state court refuses jurisdiction because of a neutral state rule
            regarding the administration of the courts, we must act with utmost
            caution before deciding that it is obligated to entertain the claim. The
            requirement that a state court of competent jurisdiction treat federal law
            as the law of the land does not necessarily include within it a requirement
            that the State create a court competent to hear the case in which the
            federal claim is presented. The general rule “bottomed deeply in belief
            in the importance of state control of state judicial procedure, is that
            federal law takes the state courts as it finds them.” The States thus have
            great latitude to establish the structure and jurisdiction of their own
            courts.


496 U.S. at 372.


        Unlike the state statute at play in Haywood v. Drown, 556 U.S. 729, 129 S. Ct.

2108, 173 L. Ed. 2d 920 (2009),6 the case chiefly relied on by San Miguel, Chapter 841

does not interfere with the accomplishment or execution of the full purposes and

objectives of section 1983. Specifically, Chapter 841 does not limit the form or substance

of San Miguel’s section 1983 complaint. It does not immunize Appellees from suit or

liability, alter or diminish section 1983’s remedies, or increase San Miguel’s burden of

proof. San Miguel directs us to no provision of federal law that would be in conflict with

Chapter 841, which simply compels where his suit must be heard. We therefore conclude

that Chapter 841 is not preempted by federal law.




        6   In Haywood, a New York statute essentially prohibited its state trial courts from exercising
jurisdiction over section 1983 suits against state correction officers. 556 U.S. at 731.

                                                   6
                                    Conclusion


      San Miguel’s appellate complaint is overruled. The order of the trial court is

affirmed.




                                                   Lawrence M. Doss
                                                      Justice




                                         7